CATES, Judge.
This appeal filed January 20, 1967, is from the second denial of coram nobis.
In 1960 appellant, Childers, was indicted for robbery. On February 21, 1961, accompanied by court appointed counsel, he withdrew a prior not guilty plea and entered a plea of guilty. The jury fixed punishment at twelve years imprisonment. The appellant did not take an original appeal from this conviction.
The appellant filed two petitions for writ of error coram nobis. In both he averred he was not afforded due process in that he was originally arraigned in February 1961 without counsel, or the assistance of counsel. At the same time the court (1) appointed counsel (presumably entering a plea of not guilty), and (2) set trial for February 21, 1961.
On February 21, 1961, accompanied by court appointed counsel, Childers, in open court, withdrew his plea of not guilty and pled guilty.
The first coram nobis petition was denied in 1964. No appeal was noted. The second was denied in 1966.
I.
The plea of guilty purged the record of error unless petitioner proves clearly that it was extorted by duress, fraud, intimidation or deception of some sort. Stephens, 36 Ala.App. 57, 52 So.2d 169; Freeland v. State, 43 Ala.App. 406, 191 So.2d 245; Argo v. State, 43 Ala.App. 564, 195 So.2d 901 (Ms., January 17, 1967).
II.
Supreme Court Rule 50 does away with requiring a trial court’s entertaining repetitive coram nobis applications. The second petition here was stale. Childers did not appeal from the denial of his first coram nobis petition.
The trial court’s judgment of March 3, 1966, sought to be reviewed here rests on Rule 50.
This judgment is due to be
Affirmed.